Citation Nr: 0433299	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  99-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for thoracolumbar 
scoliosis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  This issue is referred to the 
regional office (RO) for appropriate consideration.


FINDING OF FACT

The veteran's thoracolumbar scoliosis is manifested by 
symptoms in an unexceptional disability picture that is not 
productive of more than severe scoliosis with pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for thoracolumbar scoliosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), 5235-5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines set forth in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been notified on 
numerous occasions of the need to provide evidence 
establishing increased symptomatology related to his 
thoracolumbar scoliosis.  

First, the veteran was advised in the rating decision of 
December 1998 and February 1999 statement of the case that 
the evidence indicated that the veteran was already in 
receipt of the maximum rating for lumbar strain, and that it 
did not show evidence of degenerative disc disease (DDD) to 
warrant consideration of the code applicable to DDD.  In 
addition, October 2003 correspondence to the veteran from the 
RO specifically advised the veteran that to establish an 
increased evaluation for his service-connected disorder, the 
evidence had to demonstrate a greater level of disability 
than previously assessed in accordance with specific 
Department of Veterans Affairs (VA) criteria for that 
particular disability.  While this correspondence also 
notified the veteran that an examination was being scheduled 
for the veteran to further evaluate his service-connected 
disability, it also advised the veteran that it was his 
responsibility to advise the VA about relevant medical 
records that supported his claim so that those records could 
be obtained by the RO.  

Thereafter, a January 2004 supplemental statement of the case 
again advised the veteran that November 2003 examination 
still did not reveal signs of intervertebral disc syndrome 
related to his thoracolumbar scoliosis, that the medical 
findings did not warrant a higher rating under the "new" 
rating criteria for spine disabilities, and the highest and 
current available rating of 40 percent was based on the 
"old" rating criteria applicable to lumbosacral strain.  
The veteran was also advised that under either the "old" or 
"new" criteria, a rating of 50 percent required a showing 
of ankylosis of the thoracolumbar spine, and no such showing 
had been confirmed by either examination or any of the 
treatment records. 

Thus, while the record does not reflect a single letter from 
the RO covering all the steps that the RO and VA had taken to 
develop the claim and those steps that needed to be 
undertaken by the appellant, based on the numerous 
communications from the RO, the Board finds that the veteran 
was informed of the type of evidence he needed to submit in 
support of his claims, and the obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the RO clearly 
came at the same time or after the appellant received the 
initial unfavorable rating action in December 1998, and the 
more recent notices do not specifically request that the 
appellant provide any evidence in the veteran's possession 
that pertains to the claim as addressed in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), as demonstrated by the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The Board also 
notes that in his recent statement in August 2004, the 
veteran's representative did not complain of any prejudice 
based on any deficient notice under the VCAA, and did not 
identify any additional evidence or contentions in support of 
the claim.  All that the VA requires is that the duty to 
notify under the VCAA is satisfied, and the claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the content elements 
of a VCAA notice has been fully satisfied, the Board finds 
that any error in not providing notice prior to the initial 
unfavorable rating action or in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.

In addition, during the pendency of this claim, the record 
reflects that the veteran was furnished with comprehensive VA 
medical examinations in August 1998 and again in November 
2003, and that the record also contains private and VA 
outpatient records that further enable the Board to evaluated 
this disability.  There is also no indication that either the 
veteran or his representative contends that the results from 
these examinations were inadequate for rating purposes.  

The Board would further note at this point that although the 
veteran testified at his October 2004 hearing before the 
Board that his condition was worsening, he did not 
specifically indicate that it had necessarily worsened since 
his last VA examination for rating purposes in November 2003.  
Therefore, as a result of the fact that the November 2003 
examination report is found to contain findings that permit 
the Board to evaluate the veteran's disability under both the 
"old" and "new" criteria applicable to his disorder, the 
Board finds that remand for the purpose of additional VA 
examination at this time is not warranted.  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents that are 
already contained in the claims file.  

Thus, based on all of the foregoing, the Board concludes that 
no further notice and/or development is required with respect 
to this claim pursuant to the VCAA.  

The history of this disability shows that service connection 
for thoracolumbar scoliosis was original established by a 
September 1975 rating decision, at which time the disability 
was assigned a 10 percent rating.  No neurological defects 
were noted at this time.

Thereafter, an October 1977 rating decision increased the 
rating for this disability to 20 percent, effective from 
August 1977, under the "old" criteria for lumbosacral 
strain found in 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The rating for this disability was then increased to 40 
percent in a July 1980 rating action under the same rating 
criteria.  

A Board decision in February 1982 denied a rating in excess 
of 40 percent for this disability, noting that while 
Diagnostic Code 5295 warranted a 40 percent rating for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
did not permit a 50 percent evaluation for unfavorable 
ankylosis because there was no evidence of ankylosis.

A VA X-ray report from October 1990 reflects an impression of 
a severe degree of thoracolumbar scoliosis.  A VA X-ray 
report from December 1990 reflects an impression of prominent 
rotatory dextroscoliosis of the thoracic and upper lumbar 
spine.

Private medical records from October 1997 to June 1998 
reflect that in October 1997, an X-ray was interpreted to 
reveal persistent and severe thoracic dextroscoliosis.  In 
March 1998, it was noted that the veteran had chronic 
persistent back pain in the area of his scoliosis.  In April 
1998, it was noted that there was scoliosis with tenderness 
at the left of the bend.  A June 1998 X-ray was interpreted 
to reveal severe scoliosis with convexity to the right.

The veteran filed the instant claim for an increased rating 
for this disorder in June 1998.

VA medical examination in August 1998 revealed that the 
veteran reported that the curve in his spine caused him pain.  
The left side of his back was noted to be extremely weak 
where his ribs had curved inward, and the area was also 
tender and included the midback.  The veteran stated that he 
had to lie down on a hard surface every now and then in order 
to obtain relief.  The veteran also had pain, weakness, 
fatigue, lack of endurance, and stiffness in his back.  The 
pain was most severe in the lower and midback areas.  The 
veteran tired easily and had constant pain.  He was able to 
do activities of daily living with the exception of 
vacuuming, pushing the lawn mower, and gardening.  The 
veteran was currently a tow truck operator and rental 
property owner.  

Physical examination revealed painful motion of the spine.  
There was tenderness on both sides, and obviously severe 
scoliosis.  The veteran could flex the lumbar spine to 45 
degrees with pain at 45 degrees and extend the lumbar spine 
to 10 degrees with pain at 10 degrees.  He could also move 
laterally to the right to 10 degrees with pain at 10 degrees 
and laterally to the left to 10 degrees with pain at 10 
degrees.  In the lumbar spine, the veteran had pain, fatigue, 
weakness, and lack of endurance following repeated use, with 
pain having the major affect on functioning.  Evaluation of 
motor and sensory function was negative.  Reflexes were also 
noted as normal and there was no generalized muscle weakness 
or wasting.  The diagnosis was extreme thoracolumbar 
scoliosis, which was noted to be very debilitating and cause 
extreme pain that prevented the veteran from doing any 
activities of daily living to its maximum potential.  Because 
there would be abnormal weight bearing secondary to 
scoliosis, the examiner indicated that fractures might 
happen.  None were noted at this time.

VA outpatient records for the period of July 1999 to January 
2000 reflect that in July 1999, the veteran complained of 
continued back pain secondary to severe scoliosis.  It was 
noted that surgery had been considered, but that the veteran 
was considering alternative treatment.  The assessment 
included scoliosis, and it was noted that there would be an 
inquiry about a transcutaneous electrical nerve stimulation 
(TENS) unit.  In January 2000, the assessment included 
scoliosis.

VA examination in November 2003 revealed that the veteran had 
been suffering back pain associated with thoracolumbar 
scoliosis for 33 years.  The pain would extend from the neck 
to the lower back, was identified as constant, and indicated 
to be at a level of 10 on a scale of 1 to 10.  There would be 
relief from the pain with Tylenol, and at the time of pain, 
the veteran indicated that he could function without 
medication.  Low and midback pain was noted to be sharp and 
pressing, and was associated with neck stiffness.  The 
veteran indicated that his condition did not cause 
incapacitation.  The veteran did, however, note that he was 
functionally impaired from lifting, outdoor activities, and 
exercising.  More specifically, while he was able to brush 
his teeth, drive a car, take a shower, cook, climb stairs, 
dress himself, and walk, he was unable to vacuum, shop, take 
out the trash, garden, or push a lawn mower because of back 
pain.  He was not currently employed and his last date of 
employment was 1990.

Examination of the thoracolumbar spine revealed severe 
angulation of the midthoracic spine due to dextroscoliosis.  
The veteran did not have complaints of radiating pain on 
movement but muscle spasm was noted.  No tenderness was noted 
and there was negative straight-leg raising bilaterally.  The 
findings were severe muscle spasm of the right paraspinous 
muscles.  There was severe dextroscoliosis grossly visible of 
the thoracic spine and levoscoliosis of the lumbar spine.  
The veteran's range of motion of the thoracolumbar spine 
revealed flexion to 70 degrees with pain at 50 degrees, 
extension to 10 degrees with pain at 5 degrees, bilateral 
lateral flexion to 5 degrees with pain at 5 degrees, and 
bilateral rotation to 20 degrees with pain at 20 degrees.  
The examiner further noted that although range of motion of 
the spine was additionally limited by pain, it was not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  There was no ankylosis of the spine and 
no signs of intervertebral disc syndrome.  The diagnosis was 
thoracolumbar scoliosis.

At the veteran's hearing before the Board in October 2004, 
the veteran testified that he experienced constant pain with 
his back since his discharge in the military and that he had 
been wearing a brace for the last few years (transcript (T.) 
at pp. 2-3).  The pain went from his lower back to the middle 
portion of his back (T. at p. 3).  On a scale of 1 to 10, 
some days the pain would be a 10, and on others, a 5 or a 6 
(T. at p. 4).  The veteran further noted that he had 
difficulty lifting objects, he would avoid lifting, walking 
was difficult, he could only drive short distances, and he 
had to be careful climbing stairs (T. at p. 5).  The veteran 
also stated that he had a very limited range of motion and 
that he avoided long periods of walking or standing, had 
difficulty with sleep, and his condition was progressively 
worsening (T. at pp. 5-6).  

Additional private medical records demonstrate recent 
evaluation for neck and back pain.  They also include the 
results of magnetic imaging resonance (MRI) obtained in 
February 2004.  These results reflected a broad posterior 
osteophyte and disc complex abutting the anterior aspect of 
the cord, flattening its anterior aspect.  There was also 
uncovertebral joint hypertrophy and right-sided facet joint 
hypertrophy narrowing the neural foramen greatest on the 
right.  Posterior osteophyte and disc complexes were also 
noted at the C5-6 and C6-7 levels abutting the anterior 
aspect of the cord centrally and on the left.  


II.  Rating Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

As was noted previously, the veteran's thoracolumbar 
scoliosis was originally rated as 10 percent disabling by a 
rating decision in September 1975, effective from September 
1975.  Later, an October 1977 rating decision increased the 
evaluation for this disability to 20 percent, effective from 
August 1977, pursuant to Diagnostic Code 5295, and a July 
1980 rating decision increased the rating to 40 percent, 
effective from June 1979, also pursuant to Diagnostic Code 
5295.  This Diagnostic Code specifically provides for the 
evaluation of lumbosacral strain.  Where there are slight 
symptoms only, a noncompensable evaluation is provided.  
Where there is characteristic pain on motion, a 10 percent 
evaluation is provided.  Where there are muscle spasms on 
extreme forward bending, with loss of lateral motion 
unilaterally in a standing position, a 20 percent evaluation 
is provided.  Where there are severe symptoms with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides for the 
evaluation of limitation of motion of the lumbar spine.  
Pursuant to this Diagnostic Code, where limitation of motion 
is slight, a 10 percent evaluation is provided.  Where 
limitation of motion is moderate, an evaluation of 20 percent 
is provided.  When limitation of motion is severe, an 
evaluation of 40 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under Diagnostic Code 5293 (2002), a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome, a 20 percent 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation is 
assigned for severe disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, was to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under the revised regulations effective in September 2003, 
favorable ankylosis or forward flexion of the thoracolumbar 
spine of 30 degrees or less warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as 
of September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  However, General Counsel for the VA has 
issued an opinion in which it was held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, supra, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code.  VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The Board has reviewed the evidence related to the veteran's 
thoracolumbar scoliosis disability, and first finds that this 
disorder has already received the highest rating available 
for lumbosacral strain pursuant to former Diagnostic Code 
5295.  Thus, in order to assign a higher evaluation for this 
disability, it will be necessary for the Board to consider 
other potentially applicable diagnostic criteria that were in 
effect during the pendency of the veteran's claim.  

As for entitlement to a higher rating under 38 C.F.R. 
§ Diagnostic Code 5293, the Board first notes that there is 
simply no evidence of neurological disability that has been 
associated with the veteran's service-connected thoracolumbar 
scoliosis, and thus, there is no basis to assign a higher 
rating for this disability under that criteria.  The Board 
also observes that while February 2004 MRI of the cervical 
spine reveals the existence of some osteophytes and disc 
complexes on that section of the spine, the veteran is only 
service connected for thoracolumbar scoliosis.  It is also 
unclear whether such findings are found to be consistent with 
current neurological impairment.  The Board would further 
note that even if the Board were to find some mild 
neurological impairment connected with this disability, this 
would not be consistent with pronounced impairment under old 
Diagnostic Code 5293 or incapacitating episodes of 
significant duration under the "new" criteria, especially 
when the veteran denies any episodes of incapacitation.  

The lack of findings of ankylosis of the thoracolumbar spine 
would also preclude an assignment of a 50 percent rating for 
ankylosis of the lumbar spine under former Diagnostic Code 
5289, or a 50 percent rating for unfavorable ankylosis under 
the "new" criteria for diseases and injuries of the spine 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(effective as of September 26, 2003).  The Board further 
observes that although the August 1998 VA examiner believed 
that the veteran would likely develop fractures as a result 
of his scoliosis, there is no evidence of any fractures, and 
thus, no basis to consider entitlement to a higher rating 
under former Diagnostic Code 5285.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The Board would also note that because the veteran was 
assigned the highest rating for loss of motion under former 
Diagnostic Code 5292 and the new rating criteria for loss of 
motion of the spine found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (effective as of September 26, 2003), and the 
evidence is lacking as to any neurological impairment of the 
thoracolumbar spine, there is also no basis on which the 
Board may assign an even higher rating for pain.  Indeed, it 
has been held that the standards of DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995) do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

Finally, the Board has additionally considered a higher 
rating for thoracolumbar scoliosis under 38 C.F.R. § 3.321, 
and finds that the veteran's scoliosis, while clearly 
disabling, has not been manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  More specifically, there is no 
evidence of frequent hospitalizations for this disability, 
and while certain activities are clearly limited by his 
scoliosis, the evidence also reflects that the veteran is 
capable of many daily activities such as driving and walking 
and, by his own admission, does not experience periods of 
incapacitation.  Thus, the Board finds that an extraschedular 
rating is currently not indicated.




ORDER

An evaluation in excess of 40 percent for thoracolumbar 
scoliosis is denied.


	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



